Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant asserts:
a)	Henrik and Salmikuukka fail to teach or suggest "wherein the second indoor positioning information is indoor positioning information of the second terminal acquired by an indoor positioning system."
b)	However, the Examiner very kindly directs applicant to person B with mobile device (i.e. second terminal) of an indoor environment (i.e. second indoor position) received by indoor positioning system describing location information of two persons A and B with mobile devices (Salmikuukka, Fig.1, ¶0014-15). Also, different people (i.e. persona A, B, C, or more) having different routes and different destination (i.e. first, second, third, or more position) (Salmikuukka, ¶0021) (emphasis added). Thus mobile device B having second indoor positioning information which is received by indoor positioning system.
c)	Applicant further asserts: in Salmikuukka, persons A and B are traveling together 6Serial No.: 16/661,200Docket No.: 104253US01 (U321428US)and traveling to the same destination.
d)	However, the Examiner very kindly directs applicant to the routes known by the central system 12 are combined with other routes belonging to different people and having a different destination (Salmikuukka, ¶0021). 

f)	However, the Examiner very kindly point out that Examiner relies on Salmikuukka to show different routes of different people in the indoor positioning environment whereas of one purpose of Salmikuukka is meeting (i.e. visiting). While, Examiner relies on Henrik to show the features of to be visited target such as communication between tablet computer 3 of the visitor 4 and communication device 2 of the tenant (i.e. visited target object) within the building (Henrik, Fig1.1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
g)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3, 6-7, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henrik (WO 2017/025106 A1) in view of Salmikuukka (US 2017/0115122 A1). 
As per claim 1, Henrik teaches a communication method implemented in an environment of an elevator communication system inside a building (Henrik, Fig1.1, communication method implemented in an elevator system web server 1 within or inside a building), the communication method being intended to realize a communication between a first terminal corresponding to a visitor and a second terminal corresponding to a to-be-visited target object inside the building (Henrik, Fig1.1, communication between tablet computer 3 of the visitor 4 and communication device 2 of the tenant 
 determining the to-be-visited target object by the first terminal from the elevator communication system (Henrik, page 3, lines 23-28 and page 7, lines 24-32, determining the group of tenant (i.e. visited target object) by the tablet computer 3 from system web server 1); initiating, via the elevator communication system, a request to establish communication with the second terminal by the first terminal (Henrik, page 3, lines 23-28, system web server 1 send notification (therefore initiating) by request to open the mobile application (therefore establishing a communication) with communication device 2 by the tablet computer 3); accepting the request by the second terminal (Henrik, page 3, lines 23-28, tenant opens the mobile application by communication device 2 and gives access (therefore accepting the request)), and transmitting its second indoor positioning information to the first terminal by the second terminal via the elevator communication system (Henrik, page 9, lines 6-8, also fig.2.6, tenant change its current location (i.e. second positioning information) in the building (therefore indoor) then send the location status to the tablet computer 3 by communication device 2 via the system web server 1; also see fig.3.2, holding the button 322 on the communication device 2 screen and dragging the indicator to the desired floor 321; therefore moving from one location to another location); and presenting the second indoor positioning information by the first terminal (Henrik, fig.2.6, item 261, showing or representing the destination floor (i.e. second positioning information) by the tablet computer 3). 

	In the same field of endeavor, Salmikuukka teaches wherein the second indoor positioning information is the indoor positioning information of the second terminal acquired by an indoor positioning system (Salmikuukka, ¶0014-15, and ¶0017, different people with different routes and different destination, thus indoor position of mobile device B (i.e. second terminal) is indoor positioning information of mobile device B (i.e. second indoor position) received by indoor positioning system). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Salmikuukka into invention of Henrik in order to remotely control the elevators and other facilities in buildings so the person guided along the route to the destination (Salmikuukka, abstract). 
As per claim 3 as applied to claim 1 above, Henrik teaches, wherein said presenting the second indoor positioning information comprises presenting indoor navigation information generated based on the second indoor positioning information and a first indoor positioning information of the first terminal (Henrik, Fig.2.6 and page 4, lines 20-23, navigating through the building based on the tenant location floor information and location information of the visitor using the computer tablet 3 inside the building (i.e. first indoor positioning information); also see page 12, lines 1-4). 


 	As per claim 7 as applied to claim 1 above, Henrik further teaches searching for the target object by the first terminal from passenger related information recorded in the elevator communication system, based on feature information of the target object (Henrik, Fig.2.3 and Fig.2.4, page 10 lines 24-31 and page 11 line 1, searching for tenant group (e.g. passenger related information) using names from the list of all tenant names (feature information) in the elevator communication system); and selecting, by the first terminal, a corresponding object from the search result as the target object (Henrik, Fig.2.3 and Fig.2.4, page 10 lines 24-31, selecting to find tenants by their names from searching the list of group of tenants).  
As per claim 9 as applied to claim 1 above, Henrik teaches transmitting an electronic visitor credential by the second terminal to the first terminal via the elevator communication system (Henrik, page 3, last paragraph and page 4 first paragraph, sending or transmitting access conformation or credential to the visitor of the tenant by tenant mobile device to the visitor tablet computer via elevator system web server).  
 	As per claim 10 as applied to claim 1 above, Henrik further teaches receiving, by the first terminal and/or the second terminal, a visiting status between the first terminal and the second terminal transmitted by the elevator communication system (Henrik, Fig 
 	As per claim 11, Henrik teaches a computer readable storage medium having a computer program stored thereon (Henrik, page 7, line 20 and page 4 line 16, storing by storage (i.e. memory) have application program instruction), wherein the program is executable by a processor (Henrik, page 7, line 3, processing (i.e. processor) to implement the steps of:
determining the to-be-visited target object by the first terminal from the elevator communication system (Henrik, page 3, lines 23-28 and page 7, lines 24-32, determining the group of tenant (i.e. visited target object) by the tablet computer 3 from system web server 1); 
initiating, via the elevator communication system, a request to establish communication with the second terminal by the first terminal (Henrik, page 3, lines 23-28, system web server 1 send notification (therefore initiating) by request to open the mobile application (therefore establishing a communication) with communication device 2 by the tablet computer 3); accepting the request by the second terminal (Henrik, page 3, lines 23-28, tenant opens the mobile application by communication device 2 and gives access (therefore accepting the request)), and transmitting its second indoor positioning 
 However, Henrik does not explicitly teach wherein the second indoor positioning information is the indoor positioning information of the second terminal acquired by an indoor positioning system.  
	In the same field of endeavor, Salmikuukka teaches wherein the second indoor positioning information is the indoor positioning information of the second terminal acquired by an indoor positioning system (Salmikuukka, ¶0014-15, and ¶0017, different people with different routes and different destination, thus indoor position of mobile device B (i.e. second terminal) is indoor positioning information of mobile device B (i.e. second indoor position) received by indoor positioning system). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Salmikuukka into invention of Henrik in order to remotely control the elevators and other facilities in buildings so the person guided along the route to the destination (Salmikuukka, abstract). 

determine the to-be-visited target object by the first terminal from the elevator communication system Henrik, page 3, lines 23-28 and page 7, lines 24-32, determining the group of tenant (i.e. visited target object) by the tablet computer 3 from system web server 1); initiate, via the elevator communication system, a request to establish communication with the second terminal by the first terminal (Henrik, page 3, lines 23-28, system web server 1 send notification (therefore initiating) by request to open the mobile application (therefore establishing a communication) with communication device 2 by the tablet computer 3);  and4Serial No.: 16/661,200Docket No.: 104253US01 (U321428US) receive and present second indoor positioning information of the second terminal by the first terminal (Henrik, fig.2.6, item 261, receiving and then showing or representing the destination floor (i.e. second positioning information) by the tablet computer 3), wherein the second indoor positioning information is transmitted to the first terminal via the elevator communication system (Henrik, page 9, lines 6-8, also fig.2.6, tenant change its current location (i.e. second 
However, Henrik does not explicitly teach wherein the second indoor positioning information is the indoor positioning information of the second terminal acquired by an indoor positioning system.  
	In the same field of endeavor, Salmikuukka teaches wherein the second indoor positioning information is the indoor positioning information of the second terminal acquired by an indoor positioning system (Salmikuukka, ¶0014-15, and ¶0017, different 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Salmikuukka into invention of Henrik in order to remotely control the elevators and other facilities in buildings so the person guided along the route to the destination (Salmikuukka, abstract). 
As per claim 15 as applied to claim 1 above, Henrik teaches initiating a corresponding elevator service request from a starting floor to a destination floor, the starting floor corresponding to a first indoor positioning information of the first terminal acquired by the indoor positioning system, the destination floor corresponding to the second indoor positioning information of the second terminal acquired by the indoor positioning system (Henrik, page 8 last paragraph and page 9 first paragraph, starting request for the elevator service from fixed/start floor to a destination floor of tenant location floor, fixed floor correspond to location of visitor with tablet computer device (i.e. first indoor positioning information) and the destination floor correspond to the tenant with communication device 2 (i.e. second positioning information)). 
B)	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henrik (WO 2017/025106 A1) in view of Salmikuukka (US 2017/0115122 A1) and further in view of Keser (US 20160122157 A1). 
As per claim 2 as applied to claim 1 above, Henrik teaches initiating a corresponding elevator service request by the first terminal through the elevator 
 	However, Henrik in view of Salmikuukka does not explicitly teach receiving, by the first terminal, a corresponding elevator dispatching result returned via the elevator communication system; and presenting the second indoor positioning information by the first terminal, in a case that the first terminal reaches a destination floor corresponding to the second indoor positioning information.  
	In the same field of endeavor, Keser teaches receiving, by the first terminal, a corresponding elevator dispatching result returned via the elevator communication system (Keser, ¶0004-05, receiving by mobile device elevator dispatching indication (i.e. result) returned via service provider of the elevator system); and presenting the second indoor positioning information by the first terminal, in a case that the first terminal reaches a destination floor corresponding to the second indoor positioning information (Keser, ¶0035 and ¶0038, presenting a desired floor by mobile device when the mobile device reaches a destination floor corresponding to the desired floor).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Keser into invention of Henrik and Salmikuukka in order to communicate with a registered mobile device based on mobile device being located within threshold distance of a building to cause the elevator car to be dispatched to a floor of the building on which the tenant is located (Keser, abstract). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Keser into invention of Henrik Salmikuukka in order to communicate with a registered mobile device based on mobile device being located within threshold distance of a building to cause the elevator car to be dispatched to a floor of the building on which the tenant is located (Keser, abstract). 

C)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henrik (WO 2017/025106 A1) in view of Salmikuukka (US 2017/0115122 A1) and further in view of Niko (WO 2007/093665 A1). 
 	As per claim 5 as applied to claim 1 above, Henrik in view of Salmikuukka teaches all the claim limitations substantially as claimed in claim 1. However, Henrik in view of Salmikuukka does not explicitly teach wherein after the second terminal accepts the request, in addition to the second indoor positioning information, only information 
 	In the same field of endeavor, Niko teaches wherein after the second terminal accepts the request, in addition to the second indoor positioning information, only information related to the target object that is authorized to be disclosed by the second terminal is presented to the first terminal (Niko, page 15, lines 31-35 and page 16 lines 1-21, after accepting the service request in addition to destination information (i.e. second indoor positioning information) only access to those service folders of the tenant that is verified or authorized to access by passenger’s terminal device).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Niko into invention of Henrik in view of Salmikuukka in order to quickly and easily selecting by a passenger services from a set that best represents his/her needs in different traveling situations in the building.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643